OFFICE   OF THE AlTORNEY     GENERAL   OF TEXAS
                    AUSTIN
                                                                 813




               *When tfss Juatiaa   prealnatwhere
         the wurthwe% of w    coutltyie locbat~
         o.ontalM Aor thrl e%Yonty-fivotfioue-
         aI& 1IlfiRblt.tLIzbtB,
                         tho u~slIioneFa'
         Court of s~&~county shall pwv%de ti
         furnish   a allltRble   plmm   s.n eueh 001art-
         Ilousefor DUOh Juetfo%     to hold court."
          !&is cfQpartrrrant held In Confemnca Qlnion Bo.
232s (UpbnlOllS of the3AttorSo m%ml+ti 192o-1922, p, 4se)
that tillsstK&tutory autherlty to furnish an %Pf$C0 to a
Justice of the wsce AB the cmly rruChority    for firti~
a Juetloo of the Paaoe ulth a wurt rool~.
          WitA roap@ct to W3ding pdmmero, 98 held in
opinion lw. O-~Q that the sheriff tinstm aLli2lotit~
                                                   al&
is aut&oris@ b7 etstute to Peed and guardmae1~11sup-
  lss neoesoo~ for the nsintcsnur6sof prisoners,aact
&b t IIll&authorkty is net oonforreau    *ItsOolaEhblon-
ers' Court, ewler airwtly or i.xarsarly,
          In Opsnion 20, 042& ue ht%lsLthat where 8
ehodff io conpenaatodon a seluy basis, the Copooiusiom-
8~s~ Court is uasuthorlredto PPJ him any ice uhatsetmw
ior 8ervlcw perfanmd, Pndeauuwt8llow~m~          a     tiio
#tam$0~ the boprdiog of'prisontWo,but Osd7 fca OCrwal 8x-
penmen lnourredlla?hto in feedbg the prlsPonora fa h&a
cumtoas.  Copies of tb3so 0pinl0M al-eliseriee being
haxxud to your




0fwBl
&nclosumr




                                                           0
                                                            APPROVED
                                                              o!=fNKm
                                                            COMMlTrLE
                                                            4s